8DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/5/2022:
Claims 1, 3, 5-8, 10, 12-17, 19-24, and 26-28 are pending in the current application.  Claims 1, 8, 15-16, and 22-23 have been amended, Claims 2, 4, 9, 11, 18, and 25 are cancelled, and Claims 8, 10, 12-17, 19-21 stand withdrawn.
The previous objection to the specification has been overcome in light of the amendment.
The previous prior art-based rejection has been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103

5.	Claim(s) 1, 3, 5-7, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi US PG Publication 2003/0118896 in view of Coowar US PG Publication 2009/0136834.
Regarding Claims 1 and 3, Yamaguchi discloses a nonaqueous secondary battery comprising a positive electrode (cathode) 11, a negative electrode (anode) 12, a first separator over the positive electrode including a first pore (second layer of separator 13), a second separator  (first layer of separator 13) over the first separator (“over” as viewed from the positive electrode direction) and including a second pore, a third separator including a third pore (third layer of separator 13), wherein the first separator and the second separator and third separator are between the positive electrode 11 and the negative electrode 12 (such that the negative electrode is over the third separator) and first and second separators have different thicknesses, the second separator (first layer) having smaller thickness than the first separator (second layer) (samples 16/18, Table 1, meeting Claim 3), and wherein mean pore size in the second separator (first layer) is 0.12 µm, mean pore size in the first separator (second layer) is 0.2 µm, and mean pore size in the third separator (third layer) is 0.3 µm (and so there is inherently at least one pore of each layer that has the claimed size relationship with a pore in another layer) (Fig. 1; samples 16/18 in Table 1; paras 0017-0027, 0036-0037, 0042-0045, 0050, 0053-0073). Yamaguchi does not specifically disclose wherein the negative electrode is enveloped by the second separator.  However, Coowan discloses a nonaqueous secondary battery comprising a positive electrode (cathode element) 4, a negative electrode (anode element) 3, an electrolyte solution, wherein the negative electrode 3 is enveloped by the separator 7 in order to protect the electrode (see at least Fig 2, paras 0008-0009, 0034-0044).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to envelop the negative electrode of Yamaguchi in the separator 13 (resulting in the negative electrode being enveloped by the second separator) because Coowan teaches that enveloping an electrode in a separator helps to protect the electrode.  
Regarding Claims 5 and 26, Yamaguchi discloses wherein the positive electrode comprises a positive electrode active material layer, wherein the positive electrode active material layer comprises a positive electrode active material, wherein the positive electrode active material comprises a lithium-containing material having a spinel crystal structure (spinel-type lithium manganese compound metal oxide, for example, para 0046).  
Regarding Claims 6 and 27, Yamaguchi discloses that electrical conductive agents can be added to the cathode material, such as graphite, specifically flaky graphite (paras 0046, 0049, 0171), which the skilled artisan would consider flake-shaped particles of graphite, or graphite particles.  
Regarding Claims 7 and 28, Yamaguchi discloses wherein the negative electrode comprises a negative electrode active material layer, wherein the negative electrode active material layer comprises a negative electrode active material, wherein the negative electrode active material comprises any one of graphite, graphizable (graphitizing) carbon, carbon black, and a material including e.g. Si or Sn (paras 0051-0052).  
Regarding Claim 22, Yamaguchi modified by Coowan is relied upon for all of the same features described in the rejection of Claim 1, which is incorporated herein in its entirety, except that a slightly different interpretation of the first, second, and third layers of Yamaguchi is used.  That is, Yamaguchi discloses a configuration (sample 16, Table 1) wherein a size of the second pore is larger than a size of the first pore and a size of the third pore because the second layer (the second separator), containing the second pore, is the thickest layer (compared with layer one – first separator – and layer three – third separator) and so the skilled artisan would expect a size in the thickness direction of a pore of the second layer extending through the layer to be the largest among the three layers.  
Regarding Claim 23, Yamaguchi further discloses that layers of the separator having different porosities can be made of different materials (e.g. see paras 0018-0024, 0069). Yamaguchi does not specifically disclose wherein the first separator (second layer) and third separator (third layer) include a material and the second separator (first layer) comprises a material which is different from the material included in the first and third separators, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first separator (second layer) and third separator (third layer) to include a material and the second separator (first layer) to comprise a material which is different from the material included in the first and third separators because Yamaguchi discloses that the first layer/second separator has the lowest porosity relative to the second and third layers (first and third separators of examples 16/18), and therefore can include a material different from that of the first and third separators.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 24,  Yamaguchi further discloses that the thickness of the first separator (second layer) is smaller than a thickness of the second separator (first layer), and Yamaguchi discloses that the second and third separators have different thicknesses (samples 16 and 18, table 1), but Yamaguchi fails to specifically disclose that the first separator’s thickness is different from the third separator’s thickness and that the first separator’s thickness is smaller than the third separator’s thickness.  However, it would have been obvious to a person of ordinary skill in the art on the effective filing date to form the first separator having a different and smaller thickness than the third separator of Yamaguchi such that the first separator has the smallest thickness of the three, and is different from the second and third in thickness, because Yamaguchi teaches to optimize the sizes (thicknesses) and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  
Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Response to Arguments
6.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park US PG Publication 2016/0028065 discloses the use of multiple separators, one separator having a larger pore size than the first separator (para 0033).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729